                             IN THE UNIflU STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WISCONSIN
                                                                                   ED

JOSEPH A. SUNDERMEYER,                                             ;i1Tq SEi' -9        2
            Plaintiff-Appellant,                                         I




VS.                                                                 Case No: 19 -CV-502 -bbc

KELLY J. KUTINA, et al,
            Defendants-Appellees,


                                    NOTICE OF APPEAL


TO: Clerk Of Court                                          Clerk Of Court
    United States District Court For The                    United States Court Of Appeals
    Western District Of Wisconsin                           For The Seventh Circuit
    120 North, Henry Street                                 219 South, Dearborn Street
    Madison, Wisconsin, 53703                               Chicago, IL, 60604
          PIRASE TAKE NOTICE, that the Plaintiff-Appellant, Joseph A. Sundermeyer "Sunder-
-meyer" hereafter, appeals to the United States Court Of Appeals For The Seventh Circuit
of the final decision and judgment to dismiss the above-entitled case on grounds he failed
to STATE A CLAIM, entered on August 30, 2019, in the United States District Court For The
Western District Of Wisconsin, by the Hon. Barbara B. Crabb, presiding.

Dated ampatcaVoNdOc September 3, 2019.
Respectfully Submitted By:


                          }far             , signed.
  se A. S ermeyer #297836
Plai tiff-Appellant (PRO-SE)
Stanley Correctional Institution
100 Corrections Drive
Stanley, Wisconsin, 54768-6500
